Defendant challenges the sufficiency of the evidence supporting the physical injury element of one of her robbery convic*523tions (see Penal Law § 160.10 [2] [a]). That claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its assessment of the victim’s characterization of her injuries (see People v Guidice, 83 NY2d 630, 636 [1994]).
The evidence established that defendant and her accomplices assaulted the victim for several minutes in order to take her jewelry. The victim testified that she sustained scrapes, scratches, and bruises, causing significant pain. In addition, the victim sought medical treatment and received prescription-strength pain medication. Accordingly, the jury’s verdict was amply supported by the evidence (see Penal Law § 10.00 [9]; People v Chiddick, 8 NY3d 445, 447 [2007]).
We find the sentence excessive to the extent indicated. Concur — Tom, J.E, Andrias, Catterson, Richter and AbdusSalaam, JJ